      Case 5:20-cv-00503-OLG-ESC Document 43 Filed 08/31/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


JOSE ORTIZ, INDIVIDUALLY AND ON                  §
BEHALF OF ALL OTHERS SIMILARLY                   §
SITUATED,                                        §                SA-20-CV-00503-OLG
                                                 §
                   Plaintiffs,                   §
                                                 §
vs.                                              §
                                                 §
TRINIDAD DRILLING, LLC,                          §
TRINIDAD DRILLING, L.P.,                         §
                                                 §
                   Defendants.                   §

                                             ORDER

       Before the Court is the above-styled cause of action, which was referred to the

undersigned for all pretrial proceedings. On August 28, 2020, the Court received Plaintiff’s

Stipulation of Voluntary Dismissal of Defendant Ensign U.S. Drilling (SW), Inc. [#42]. The

filing stipulates to the dismissal of Defendant Ensign U.S. Drilling (SW), Inc. pursuant to

41(a)(1)(A)(ii). The stipulation is signed by counsel for Plaintiff Jose Ortiz, on behalf of himself

and all others similarly situated. Defendant Ensign U.S. Drilling (SW), Inc. has a number of

dispositive motions pending in this case. In light of the dismissal, the Court will dismiss these

motions as moot.

       The Court also notes that Plaintiff has also voluntarily dismissed Defendant Ensign

United States Drilling, Inc. from this suit [#37]. This Defendant also has a pending motion to

dismiss on file [#24], but the motion will not be dismissed as Defendant Trinidad Drilling LLC is

also a party to the motion.




                                                 1
      Case 5:20-cv-00503-OLG-ESC Document 43 Filed 08/31/20 Page 2 of 2




      IT IS THEREFORE ORDERED that Defendant Ensign U.S. Drilling (SW), Inc.’s

Motion for Judgment on the Pleadings [#35] and Defendant Ensign U.S. Drilling (SW), Inc.’s

Motion for Summary Judgment [#36] are DISMISSED AS MOOT.

      SIGNED this 31st day of August, 2020.




                                  ELIZABETH S. ("BETSY") CHESTNEY
                                  UNITED STATES MAGISTRATE JUDGE




                                              2
